WI Unreturned Live Agent - Mass Markets

                                                                          11/15/2020 11/16/2020 11/17/2020
    4,614    Completes                                                           -       3,483      1,131

       433   Completed survey** - Q4=011-Completed Survey                       -          300        133
     1,053   VM Message Left           2-Message Delivered VM                   -          804        249
     3,128   Refused/Early Hang up/RC 3-Refused                                 -        2,379        749
    50,712   No Answer                 4-No Answer                              -       40,391     10,321
     1,944   Bad/Wrong Numbers/Language5-BadBarrier
                                             Number                             -        1,289        655


  100.00% List Penetration

    57,271 Data Loads

Q1 - May I please speak to <lead on
                                      Response
screen>?                                                                  11/15/2020 11/16/2020 11/17/2020
                                      A-Reached Target + B-What Is This
     2,261                     64.69% About? / Uncertain                        -          1,343      475
     1,677                     47.98% X = Refused                               -          1,202      475
         0                      0.00%
     3,495                    100.00% Sum of All Responses                      -          2,545      950


Q2 - Did you request Absentee Ballot
                                     Response
in state of WI?
                                                                          11/15/2020 11/16/2020 11/17/2020
     1,699                     62.39% A-Yes [Go to Q3]                          -          1,374      325



                           Case 2:20-cv-01771-PP Filed 12/01/20 Page 1 of 4 Document 1-6
       379                     13.92% B-No [Go to Q4]                             -          240        139
                                      C-Yes (per Spouse/family Member)
        32                      1.18%
                                      [Go to Q3]                                  -           16         16
                                      D-No (per Spouse/family Member)
         4                      0.15%
                                      [Go to Q4]                                  -          -            4
        44                      1.62% E-Unsure [Go to Close A]                    -           25         19
                                      F-Not Available At The Moment [Go
         4                      0.15%
                                      to Close A]                                 -            2          2
       561                     20.60% X = Refused                                 -          405        156


     2,723                    100.00% Sum of All Responses                        -        2,062        661

Q3 - Did you mail your ballot back?    Response                             11/15/2020 11/16/2020 11/17/2020
       316                      14.67% A-Yes [Go to Q4]                            -         238         78
     1,286                      59.70% B-No [Go to Close A]                        -       1,069        217
                                       C-Yes (per Spouse/family Member)
          9                      0.42%
                                       [Go to Q4]                                 -            4          5
                                       D-No (per Spouse/family Member)
        15                       0.70%
                                       [Go to Close A]                            -            8          7
        28                       1.30% E-Unsure / Refused [Go to Close A]         -           24          4
       500                      23.21% X = Refused                                -          314        186
                                                                                  -

     2,154                    100.00% Sum of All Responses                        -        1,657        497




                           Case 2:20-cv-01771-PP Filed 12/01/20 Page 2 of 4 Document 1-6
Q4 - Can you please give us the best
                                       Response
phone number to reach you at?
                                                                         11/15/2020 11/16/2020 11/17/2020
       432                    80.00% A-Yes (Capture Number) [Go to Q5]         -          300        132
       108                    20.00% B-Refused [Go to Q5]                      -           77         31
         0                     0.00%
         0                     0.00%
       540                   100.00% Sum of All Responses                      -          377        163

Q5 - Can you provide us your email
                                       Response
address?                                                                 11/15/2020 11/16/2020 11/17/2020
        50                    11.55%   01-Yes [Go to Close B]                   -          37         13
       383                    88.45%   02-No [Go to Close B]                    -         263        120
         0                     0.00%
       433                   100.00%   Sum of All Responses                    -          300        133




                          Case 2:20-cv-01771-PP Filed 12/01/20 Page 3 of 4 Document 1-6
Case 2:20-cv-01771-PP Filed 12/01/20 Page 4 of 4 Document 1-6
